Citation Nr: 0017472	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  98-11 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to May 27, 1997, for 
the assignment of a 70 percent rating for the service-
connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Scott Craven, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1966 to 
August 1969.

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a January 1998 decision of the RO.  
In September 1998, a videoconference hearing was held before 
an Acting Member of the Board.

In June 1999, the Board remanded the case for further 
development.

At the time of the Board's remand, the issues on appeal 
included the propriety of the initial rating assigned for 
PTSD, entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU), 
and the issue as listed on the preceding page.  In March 
2000, the RO granted a higher rating of 70 percent for PTSD, 
effective on May 27, 1997, and granted a TDIU, effective on 
May 27, 1997.  

The Board subsequently received written correspondence from 
the veteran in March 2000, which requested a withdrawal of 
the issues pertaining to the propriety of the initial rating 
for PTSD and for a TDIU.  As the criteria for withdrawal of 
the veteran's appeal as to these issues have been met and the 
granting of a TDIU is a full award of the benefits sought on 
appeal as to that issue, the only issue currently on appeal 
before the Board is that as listed on the preceding page.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  It was first ascertainable that the veteran's ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired and that he had serious 
symptoms or any serious impairment in social or occupational 
functioning due to his PTSD on February 5, 1997.


CONCLUSION OF LAW

An effective date of February 5, 1997, for the assignment of 
a 70 percent rating for the service-connected PTSD is 
warranted.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 4.132, Diagnostic Code 9411 (1996), 
3.400, 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
has been obtained and that no further assistance to the 
veteran with respect to this claim is required to comply with 
38 U.S.C.A. § 5107(a).

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for an increased evaluation will be the date of receipt of 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The effective 
date of an award of increased compensation is the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if a claim is received 
within one year from such date; otherwise, date of receipt of 
claim.  38 C.F.R. § 3.400(o)(2).

The veteran filed his claim of entitlement to service 
connection for PTSD in November 1994.  In April 1996, the RO 
granted service connection for PTSD and assigned a 30 percent 
rating, effective on October 31, 1994.  In March 1997, the RO 
continued the 30 percent rating.

In May 1997, the veteran submitted a statement indicating 
that he was entitled to a higher rating.

In January 1998, the RO granted a higher rating of 50 percent 
for PTSD, effective on May 27, 1997, and in March 2000, the 
RO assigned a 70 percent rating, effective on May 27, 1997.

The Board notes that the rating criteria for evaluating PTSD 
changed on November 7, 1996.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); 
VAOPGCPREC 3-2000 (April 10, 2000).

Under the old rating criteria in effect prior to November 7, 
1996, a 70 percent evaluation is warranted where the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 50 percent evaluation is warranted when 
the ability to establish or maintain effective or favorable 
relationships was considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

The general rating formula for mental disorders under the new 
rating criteria is as follows:  A 70 percent evaluation 
requires occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9440 (1999).

The veteran contends, in essence, that he is entitled to an 
effective date earlier than May 27, 1997, for the award of a 
70 percent evaluation for his service-connected PTSD.  In 
March 2000, he specifically claimed that the effective date 
should be February 1997.

The medical evidence of record shows that, in January 1995, 
the results of a VA psychological evaluation failed to 
substantiate a diagnosis of PTSD.  The veteran was diagnosed 
as having depressive disorder with a Global Assessment of 
Functioning (GAF) score of 65.

In December 1995, records from a VA PTSD program revealed a 
diagnosis of PTSD.  The examiner reported that the veteran 
showed definite impairment in his abilities to establish and 
maintain interpersonal relationships and to acquire or retain 
employment due to his PTSD symptomatology.  He was assigned a 
GAF score of 50.  

On VA outpatient treatment records, reflecting treatment from 
March 1995 to February 1997, the veteran continued to show 
diagnoses of PTSD.  On a record dated on February 5, 1997, 
the veteran was reported to have nightmares, avoidance and a 
GAF score of 45, which indicates serious symptoms or any 
serious impairment in social, occupational or school 
functioning. 

Furthermore, on a VA PTSD examination, dated on February 25, 
1997, the veteran referred to symptoms of nightmares, social 
isolation, periods of marked anger and irritability, 
flashbacks, and an intensification of his symptoms when 
hearing or seeing anything that reminded him of Vietnam.  He 
also reported restless sleep with gritting of his teeth and 
nightmares from which he awoke sweating and shaking.  He 
reported that he remained isolated and stayed at home most of 
the time, occasionally doing some walking.  His verbal 
productivity, orientation, memory, insight and judgment were 
reported to appear to be adequate.  The veteran was diagnosed 
as having PTSD.

In May 1997, a VA PTSD Program treatment record revealed that 
the veteran described poor sleep, frequent awakenings, short 
temper, irritability, difficulty concentrating and poor 
memory.  His nightmares persisted one to two times per week 
and were accompanied by bruxism, daytime fatigue, nervousness 
and anxiety attacks.  The veteran was diagnosed on Axis I as 
having PTSD and depression.  On Axis V, his GAF score was 
reported to be 40, which indicates some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work, school, family relations, judgment, 
thinking or mood.  The examiner reported that the veteran 
could not tolerate situations involving high stress or 
activities or environments that reminded him of his Vietnam 
experience and that his ability to establish and maintain 
effective relationships with others was significantly 
impaired.

At a VA PTSD examination in February 2000, the veteran was 
reported not to have pressured speech, flight of ideas, loose 
associations, hallucinations, delusions, paranoia or ideas of 
reference.  His affect was depressed with tearfulness and he 
was very anxious.  His judgment was good and insight fair.  
He was diagnosed with PTSD and assigned a GAF score of 35.

As noted hereinabove, the veteran asserts that the assignment 
of a 70 percent rating for PTSD should be effective as of 
February 1997.  

The Board finds that, in light of the evidence of record 
dated February 5, 1997, it is factually ascertainable that 
the veteran's ability to establish and maintain effective or 
favorable relationships with people was severely impaired due 
to his PTSD.  His GAF score demonstrated that he had serious 
symptoms or serious impairment in social, occupational or 
school functioning under both the old and new rating 
criteria.  The veteran was treated on numerous occasions by 
both private and VA health care providers and diagnosed as 
having post-polio syndrome.  Prior to February 5, 1997, 
however, the veteran was shown to have no more than definite 
impairment in his social or industrial impairment, and no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to PTSD.  Thus, 
the effective date for the award of the 70 percent evaluation 
for PTSD is February 5, 1997.  38 C.F.R. § 3.400(o)(2) 
(1999).


ORDER

Entitlement to an effective date of February 5, 1997, for the 
award of a 70 percent evaluation for the service-connected 
PTSD is granted.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals


 

